Citation Nr: 1804688	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable disability rating for service-connected status post total left knee arthroplasty. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1957 to March 1961 and December 1965 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

In March 2017 the Board remanded the appeal for further development.  Unfortunately, as discussed below, another remand is necessary to evaluate the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2017, the Board remanded the claim to obtain a VA opinion as to the etiology of the Veteran's arthritis that required a total knee arthroplasty, to accurately determine the baseline level of disability prior to aggravation.  Specifically, the examiner was requested to determine whether the left knee condition (arthritis) was as likely as not either caused or aggravated by the left foot and ankle conditions before the knee replacement, or whether this aggravation occurred only after the knee replacement.  

Pursuant to the March 2017 remand, an April 2017 VA medical opinion was obtained which asked the examiner to state whether the left knee arthritis was at least as likely as not either caused or aggravated by the left foot and ankle condition after the knee replacement.  The examiner found that based on medical evidence prior to aggravation or the earliest medical evidence following aggravation by (service connected condition) a level of severity could not be determined.  The VA examiner mentioned even though the base line severity could not be determined the condition was not aggravated beyond its natural progression by any service connected condition, explaining that "I cannot say without resorting to speculation given the length of time between his ankle injury and his evaluation of his left knee pain in 2004 was due to his left ankle therefore it is less likely."  However, the examiner failed to discuss the etiology of the Veteran's arthritis that required a total knee arthroplasty, which is the initial question that must be resolved.  While the Board sincerely regrets the delay, a remand is necessary to fully comply with the March 2017 Board remand instructions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to an appropriate VA examiner for an opinion.  A physical examination of the Veteran is not required unless the examiner(s) determines that examination(s) is necessary to provide a reliable opinion(s).   A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The examiner's attention is drawn to the medical evidence submitted by the Veteran in February 2017.  After review of the claims file, the examiner should identify the baseline level of severity of the Veteran's left knee disability prior to the onset of aggravation by his service-connected left foot and ankle, to include discussing the etiology of the Veteran's arthritis that required a total knee arthroplasty.   In other words, what is determinative here is whether the left knee condition (arthritis) was as likely as not either caused or aggravated by the left foot and ankle conditions before the knee replacement, or whether this aggravation occurred only after the knee replacement.  The Veteran contends that wear and tear and malalignment from the service-connected left foot and ankle conditions over a period of years caused or aggravated the arthritis that led to the knee replacement.

"Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  The examiner must discuss BOTH whether the knee arthritis that resulted in the knee replacement was caused or aggravated by the left foot and ankle conditions.

The examiner should provide a rationale for the opinion with references to the evidence of record.

2.  To avoid further delay, the RO must ensure the examiner answers all the questions detailed above.

3.  After completing the above, and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




